DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 19 January 2022.  Claims 1-3 are currently amended.  Claims 4-6 are newly added.  Claims 1-6 are pending review in this action.  The previous objections to the claims are withdraw in light of Applicant’s corresponding amendments.  The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over J. Power Sources, 185, pp 1122-1130, hereinafter Zhu in view of Japanese Patent Publication No. 2012/160361, hereinafter Kushibiki.  (A machine translation of Kushibiki is provided with the current office action).

Regarding claim 1, Zhu teaches a recirculation arrangement for a SOFC system (“high temperature fuel cell system”).  Each SOFC has an anode, a cathode and an electrolyte between them (Section 2.1 and figure 1).  
A supersonic ejector recirculates a portion of an anode exhaust gas and accomplishes a desired secondary flow rate (“recirculated flow rate”) (Section 2.2 and figures 1 and 2).  The ejector includes a nozzle (figure 1).  
A supply line (“means for providing a primary feedstock”) delivers a primary fuel gas to the nozzle of the ejector (Section 2.1 and figure 1).  The nozzle has a convergent-divergent flow channel (figures 1 and 3) through which the primary fuel gas will expand from an initial higher pressure to a lower pressure (figure 3).  The gas stream leaving the ejector enters a reformer (figure 1). 
Zhu shows the dependence of the recirculation ratio (ratio of the secondary “recirculated” flow rate to the primary gas flow rate) on various parameters within the system.
Zhu shows that the temperature of the motive fluid affects the ejector inlet pressure, which in turn affects the recirculation ratio and recirculation flow rate (figures 2 and 3a).  
Zhu does not teach: 1) a secondary feedstock air fluid provided to the nozzle of the ejector and a control system (“means for cutting off the secondary feedstock air fluid”) associated with the recirculation arrangement; 2) a means for operating heat removal from anode recirculation; and 3) a means for controlling temperature conditions and ejector functions.
Regarding 1), Kushibiki teaches a recirculation arrangement for a SOFC system (“high temperature fuel cell system”).  An ejector (20) recirculates a portion of an anode exhaust gas and accomplishes a desired recirculated flow rate (paragraph [0039]).  The motive fluid of the ejector (20) includes a fuel gas (“primary feedstock fluid”) and air (“secondary feedstock fluid”) (paragraph [0026]). Kushibiki teaches that if only fuel is used as a motive fluid, a very narrow range of the recirculation ratio (“G2/G1”) is possible and for this reason teaches the addition of air as a supplementary motive fluid (paragraph [0006]).
In Kushibiki’s arrangement, a controller (11) controls a fuel pump (15) for delivering fuel and an air blower (14) for delivering the supplementary air to the nozzle of the ejector.  In this way, Kushibiki controls the recirculation ratio in the system.  The controller maintains a desired motive flow and pressure at the nozzle of the ejector and thereby maintains the desired recirculated flow rate (paragraph [0039]).
The controller (11) controls the air blower (14) and is therefore capable of cutting off the supply of air (“secondary feedstock fluid”) if it is no longer needed.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use air as a supplementary motive fluid for the purpose of expanding the operational range of the ejector and a controller for the purpose of controlling the flow rates of the fuel and air for the purpose of achieving a desired recirculation flow rate and recirculation ratio.
Regarding 2), Kushibiki teaches a heat exchanger (19, “means for operating heat removal”) in the anode recirculation loop, which controls the temperature of the fuel gas and air (Kushibiki’s paragraph [0024] and figure 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a heat exchanger as taught by Kushibiki for the purpose of controlling the temperature of the motive fluid.
The heat exchanger in the system of Zhu as modified by Kushibiki is capable of operating when an air-fuel equivalence ratio exceeds 0.55.
The system of Zhu as modified by Kushibiki is capable of being operated such that the secondary feedstock air fluid is cut off at a nominal operation or when a pressure ratio exceeds a designated critical pressure limit while fuel is being supplied.
The system of Zhu as modified by Kushibiki is capable of being operated such that when the fuel cells are not loaded, an oxygen to carbon ratio of feedstocks alone is above a carbon formation limit and the recirculation rate exceeds 70%.
Regarding 3), Kushibiki teaches a heat exchanger (19, “means for actively controlling temperature”), which controls the temperature of the fuel gas and air (Kushibiki’s paragraph [0024] and figure 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a heat exchanger as taught by Kushibiki for the purpose of controlling the temperature of the motive fluid. Controlling the temperature of the motive fluid controls “ejector functions”.
It is noted that the instant claim includes functional limitations in an apparatus claim. Apparatus claims must be distinguished from the Prior Art in terms of structure rather than function and as long as the prior art contains the structure as recited in the instant claims it will be capable of performing the function. See MPEP 2114. This applies to all grounds of rejections in this office action. 

Regarding claim 2, Zhu teaches a recirculation arrangement for a SOFC system (“high temperature fuel cell system”).  Each SOFC has an anode, a cathode and an electrolyte between them (Section 2.1 and figure 1). Any fuel cell operated in reverse is an electrolysis system. 
A supersonic ejector recirculates a portion of an anode exhaust gas and accomplishes a desired secondary flow rate (“recirculated flow rate”) (Section 2.2 and figures 1 and 2).  The ejector includes a nozzle (figure 1).  
A supply line (“means for providing a primary feedstock”) delivers a primary gas to the nozzle of the ejector (Section 2.1 and figure 1).  The nozzle has a convergent-divergent flow channel (figures 1 and 3) through which the primary gas will expand from an initial higher pressure to a lower pressure (figure 3).  The gas stream leaving the ejector enters a reformer (figure 1). 
Zhu shows the dependence of the recirculation ratio (ratio of the secondary “recirculated” flow rate to the primary gas flow rate) on various parameters within the system.
Zhu shows that the temperature of the motive fluid affects the ejector inlet pressure, which in turn affects the recirculation ratio and recirculation flow rate (figures 2 and 3a).  
Zhu does not teach: 1) a secondary feedstock fluid provided to the nozzle of the ejector and a control system (“means for cutting off the secondary feedstock fluid”) associated with the recirculation arrangement; 2) a means for operating heat removal from anode recirculation; and 3) a means for controlling temperature conditions and ejector functions.
Regarding 1), Kushibiki teaches a recirculation arrangement for a SOFC system (“high temperature fuel cell system”).  An ejector (20) recirculates a portion of an anode exhaust gas and accomplishes a desired recirculated flow rate (paragraph [0039]).  The motive fluid of the ejector (20) includes a fuel gas and air (paragraph [0026]). Kushibiki teaches that if only fuel is used as a motive fluid, a very narrow range of the recirculation ratio (“G2/G1”) is possible and for this reason teaches the addition of air as a supplementary motive fluid (paragraph [0006]).
In Kushibiki’s arrangement, a controller (11) controls a fuel pump (15) for delivering fuel and an air blower (14) for delivering the supplementary fluid to the nozzle of the ejector.  In this way, Kushibiki controls the recirculation ratio in the system.  The controller maintains a desired motive flow and pressure at the nozzle of the ejector and thereby maintains the desired recirculated flow rate (paragraph [0039]).
The controller (11) controls the air blower (14) and the fuel pump (15) and is therefore capable of cutting off the supply of either fluid if it is no longer needed.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a supplementary motive fluid for the purpose of expanding the operational range of the ejector and a controller for the purpose of controlling the flow rates of the fuel and air for the purpose of achieving a desired recirculation flow rate and recirculation ratio.
In the system of Zhu as modified by Kushibiki, air is capable of being used as a “primary fluid” and fuel is capable of being used as a “secondary fluid”.
Regarding 2), Kushibiki teaches a heat exchanger (19, “means for operating heat removal”), which controls the temperature of the fuel gas and air (Kushibiki’s paragraph [0024] and figure 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a heat exchanger as taught by Kushibiki for the purpose of controlling the temperature of the motive fluid.
The heat exchanger in the system of Zhu as modified by Kushibiki is capable of operating when an air-fuel equivalence ratio exceeds 0.55.
The system of Zhu as modified by Kushibiki is capable of being operated such that the secondary feedstock fluid is cut off at a nominal operation or when a pressure ratio exceeds a designated critical pressure limit while air is being supplied.
The system of Zhu as modified by Kushibiki is capable of being operated such that when the electrolysis cells are not loaded, an oxygen to carbon ratio of feedstocks alone is above a carbon formation limit and the recirculation rate exceeds 70%.
Regarding 3), Kushibiki teaches a heat exchanger (19, “means for actively controlling temperature”), which controls the temperature of the fuel gas and air (Kushibiki’s paragraph [0024] and figure 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a heat exchanger as taught by Kushibiki for the purpose of controlling the temperature of the motive fluid. Controlling the temperature of the motive fluid controls “ejector functions”.
It is noted that the instant claim includes functional limitations in an apparatus claim. Apparatus claims must be distinguished from the Prior Art in terms of structure rather than function and as long as the prior art contains the structure as recited in the instant claims it will be capable of performing the function. See MPEP 2114. This applies to all grounds of rejections in this office action. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Publication No. 2012/050693, hereinafter Kushibiki.

Regarding claim 3, Kushibiki teaches a recirculation method for a SOFC system (“high temperature fuel cell system”). 
The method comprises recirculating a fraction of anode exhaust gas.
A desired flow rate of the recirculated anode exhaust gas is accomplished by using an ejector (20) (paragraph [0039]).
A fuel gas (“primary feedstock fluid”) is delivered to a nozzle of the ejector (20) (paragraph [0022] and figure 1).  Air (“supplementary fluid”) is also delivered to the nozzle of the ejector (20) (paragraph [paragraph [0022] and figure 1).
The nozzle has a convergent-divergent flow channel (figure 10) through which the fuel gas will expand from an initial higher pressure to a lower pressure (paragraph [0032]).
A controller (11) controls a fuel pump (15) and an air blower (14) to regulate the flow rates of the fuel gas and air and to maintain a desired motive flow and pressure at the nozzle of the ejector and to thereby maintain the desired recirculated flow rate (paragraph [0039]).
A heat exchanger (19, “means for controlling temperature”), controls the temperature of the fuel gas and air (Kushibiki’s paragraph [0024] and figure 1). Controlling the temperature controls “ejector functions”.

Kushibiki does not explicitly teach a step of cutting off the supply of air when the fuel gas alone can maintain a desired flow and pressure at the ejector.
However, Kushibiki explains that air is added to the inlet of the ejector in order to increase the mass flow rate of the motive gas without increasing the mass flow rate of the fuel gas.  The purpose of this is to increase the boost pressure of the ejector (paragraphs [0039, 0044]).  Air also serves the purpose of participating in the reforming reaction of the reformer (paragraph [0021]).  However, Kushibiki supplies air separately to the reformer through valve (31) (paragraph [0049] and figure 4).
Therefore, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention that if the required boost pressure could be achieved by supplying only fuel gas to the ejector, that the air supply could be interrupted.  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over J. Power Sources, 185, pp 1122-1130, hereinafter Zhu, Japanese Patent Publication No. 2012/160361, hereinafter Kushibiki as applied to claims 1-3 above, and further in view of U.S. Pre-Grant Publication No. 2014/0050998, hereinafter Ikezoe.
Regarding claims 4-6, Zhu as modified by Kushibiki teaches a recirculation arrangement which uses an ejector to recirculate an anode exhaust gas discharged from the anode of a fuel cell. A fuel gas is used as motive gas in the ejector (20) (Zhu's Section 2.1 and figure 1)
Zhu as modified by Kushibiki fails to teach a means for by-passing of the ejector by the fuel gas.
Ikezoe teaches a recirculation arrangement which uses an ejector (22) for recirculating anode exhaust gas discharged from the anode of a fuel cell stack (10) (paragraphs [0021, 0026] and figure 1A).  Ikezoe uses a hydrogen-containing fuel gas as the motive gas in the ejector.  Ikezoe teaches a by-pass pipe (20b) and a control valve (32) which are used to direct the hydrogen-containing fuel gas to by-pass the ejector (paragraph [0024, 0025] and figure 1A). The by-pass pipe (20b) and the control valve (32) are “means for by-passing the nozzle of the ejector”.
Ikezoe explains that the purpose of the by-pass pipe is to allow the flow rate of the recirculating anode exhaust gas to be maintained regardless of the amount of fresh gas required by the system (paragraphs [0009, 0010]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a by-pass pipe for the purpose of allowing the flow rate of the recirculating anode exhaust gas to be maintained regardless of the amount of fresh gas required by the system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,511,035 in view of Japanese Patent Publication No. 2012/160361, hereinafter Kushibiki. 
Claims 1 and 8 of the patent include all of the limitations of claims 1 and 2 except for a means for operating heat removal.
Kushibiki teaches a heat exchanger (19, “means for operating heat removal”), which controls the temperature of the fuel gas and air (Kushibiki’s paragraph [0024] and figure 1). Kushibiki’s heat exchanger is capable of being used when lambda exceeds 0.55.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a heat exchanger as taught by Kushibiki for the purpose of controlling the temperature of the motive fluid.
     
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,511,035. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the patent anticipates instant claim 3.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Ikezoe reference has been provided, as recited above, to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724


/STEWART A FRASER/Primary Examiner, Art Unit 1724